NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued October 4, 2017
                                Decided October 18, 2017

                                          Before

                        WILLIAM J. BAUER, Circuit Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        DANIEL A. MANION, Circuit Judge

No. 16-3399

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District
                                                 of Illinois, Western Division.
       v.
                                                 No. 3:15 cr 50021-1
SEBASTIAN PATTERSON,
     Defendant-Appellant.                        Philip G. Reinhard,
                                                      Judge.

                                        ORDER

       Sebastian Patterson, who pleaded guilty to possessing a firearm as a felon,
appeals the district court’s decision to include in his sentence a $200 fine that was below
the applicable Guidelines range. Patterson argues that the fine should be vacated
because the district court did not justify it with reference to 18 U.S.C. § 3572 or
U.S.S.G. § 5E1.2(d). We conclude, however, that the district court’s rationale was
adequate and affirm the judgment.

      Police officers stopped Sebastian Patterson for a traffic violation and then arrested
him after they spotted a pistol next to his seat and detected the smell of cannabis.
No. 16-3399                                                                             Page 2

Patterson pleaded guilty to being a felon in possession of a firearm, see 18 U.S.C.
§§ 922(g)(1), 924(e).

       A probation officer calculated a Guidelines-range fine of $12,500 to $125,000,
see U.S.S.G. § 5E1.2(c)(3), and recommended that the court impose a fine below this
range. The probation officer based this recommendation on Patterson’s negative net
worth. Noting that Patterson faced a term of imprisonment, the probation officer
proposed that Patterson could make a limited contribution toward a fine by voluntarily
participating in the Federal Bureau of Prisons’ Inmate Financial Responsibility Program.
The probation officer referred to 18 U.S.C. § 3572(a)(6) and U.S.S.G. § 5E1.2(d)(7), the
relevant statutory and Guidelines provisions that concern the imposition of a fine, and
estimated the cost to the government to incarcerate and supervise the defendant.
Patterson objected to aspects of the presentence report unrelated to the fine
recommendation.

       The district court adopted the facts from the presentence report, sentenced
Patterson to 120 months in prison (the high-end of the Guidelines range) followed by
3 years of supervised release, and ordered Patterson to pay a fine of $200. The court said
it “impose[d] a fine substantially below the guideline level because of inability to pay,
but [Patterson] can work while he's in the Bureau of Prisons.” Then, before concluding
the hearing, the court asked if it had not addressed any of defense counsel’s “sentencing
arguments,” and counsel replied no.

        On appeal Patterson contends that the district court erred by failing to explain his
reason for imposing the $200 fine. In Patterson’s view, the district court adopted a
presentence report that neither recommended a fine nor analyzed his financial situation,
and the court failed to make any specific findings regarding the factors in
18 U.S.C. § 3572(a) or U.S.S.G. § 5E1.2(d) that support imposing the $200 fine or any fine
at all.

       The government counters that Patterson waived this issue at the sentencing
hearing by assuring the court, in response to the court's questioning, that it had not
missed any of his sentencing arguments. We decline, however, to treat counsel’s
statement as a waiver of his argument about the adequacy of the sentencing judge's
explanation. There cannot be such a waiver when, as here, the district court does not
specifically ask defense counsel whether further elaboration was required.
See United States v. Reed, 859 F.3d 468, 473 (7th Cir. 2017); United States v. Donelli, 747 F.3d
936, 940 (7th Cir 2014).
No. 16-3399                                                                             Page 3



        This determination does not salvage Patterson’s argument, however, because the
court sufficiently justified the fine that it imposed. A district court need not make
express findings under § 3572 or U.S.S.G. § 5E1.2(a) when it adopts a presentence report
that contains information relating to the factors set forth in § 3572 and imposes a fine
consistent with the report. United States v. McLaughlin, 760 F.3d 699, 706 (7th Cir. 2014);
United States v. Washington, 739 F.3d 1080, 1082 (7th Cir. 2014); United States v. Bauer, 129
F.3d 962, 966 (7th Cir. 1997). The judge's decision in this case to impose a $200 fine was
consistent with the presentence report's recommendation that Patterson receive a
below-Guidelines fine that he could pay through participation in the Inmate Financial
Responsibility Program. Moreover, the presentence report contained information related
to relevant statutory factors such as Patterson’s net worth and earning capacity,
see § 3752(a)(1), his dependents, see § 3752(a)(2), the lack of loss and inapplicability of
restitution, see § 3752(a)(3–5), and the costs to the government of imprisonment and
supervised release, see § 3752(a)(6). The district court’s basis for its fine can be inferred by
its decision to adopt the presentence report’s facts and impose its recommended
sentence.

       Patterson also challenges the district court’s conclusion that he could afford to
pay a fine based on income he would save through the Inmate Financial Responsibility
Program. But Patterson bore the burden of proving that he was not likely to be able to
afford the $200 fine. See United States v. Artley, 489 F.3d 813, 826 (7th Cir. 2007). Patterson
did not object to the district court’s adoption of the uncontested finding in the
presentence report that he could not now afford to pay a fine but later could contribute
toward a fine in a limited way through his participation in the Inmate Financial
Responsibility Program. Under the circumstances, the court’s imposition of a limited
fine was not plain error. See Washington, 739 F.3d at 1082; United States v. Riley, 493 F.3d
803, 811 (7th Cir. 2007); United States v. Isienyi, 207 F.3d 390, 393–94 (7th Cir. 2000).

      We have considered Patterson’s remaining arguments and conclude that they
lack merit.
                                                                       AFFIRMED.